DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 02/24/2022.
	Claims 1-9 are currently pending and presented for examination.

                                         Response to Arguments
Applicant's arguments with respect to prior art claims rejection filed on 02/24/2022 have been fully considered, however, the remarks are moot, because the arguments do not apply to the combination of the references being used in the current rejection. 
Applicant's arguments with respect to claim interpretation under 35 U.S.C. 112(f) have been considered. The claims have been amended to overcome 35 U.S.C. 112(f) claim interpretation.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims  1,2,6,7,8,9, are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al.  (US Patent. No.: US 10,930,126 B1), and in view of Obayashi et al. (US Pub. No.: US 2018/0167532 A1).
  Regarding claim 1, Jeong et al. discloses an electronic device ( Fig. 1; Col 5, lines 39-45; audio/video recording and communication device) comprising:
     a first camera (Claim 4; Claim 35; line 25-35; computer vision module in an audio/video recording and communication device (A/V device) that performs a shooting operation in accordance with a user operation (Col 8, lines 25-27; user’s network and device; Col 36; lines 1-15; computer vision module includes more than one image sensor 392 and ay generate respective sets of image data using the image sensors ) ; 
       at least one second camera different from the first camera ( Col 36, lines 26-36; camera 102) ; 
         and a processor that controls the first camera and the second camera, wherein the processor performs a determination process in which a degree of importance of a scene for the shooting operation is determined by using an image shot by the first camera and a camera control process ( Col 36; 1-35; the computer vision module generate the first image data using the respective sets of image data generated by the image sensor;  the process 3400 may include determining, using the computer vision module, that the first image data represents a type of object. For instance, the A/V device 3130 may determine, using the computer vision module 390, that the first image data represents the type of object. In some instances, the type of object includes a person. )  in which switching of an operation mode of the second camera is performed based on the degree of importance, the switching being performed between a shooting mode in which a shooting operation is performed and a low power consumption mode in which power consumption is lower than power consumption in the shooting operation (Col 36; 25-45; For instance, the A/V device 3130 may cause the camera 102 to operate in the second mode. In some instances, the A/V device 3130 causes the camera 102 to operate in the second mode based at least in part on the computer vision module determining that the first image data represents the type of object. In some instances, causing the camera 102 to operate in the second mode may include activating the camera 102, such as by turning the camera to an on state. The camera 102 may use more power operating in the second mode than operating in the first mode. At block B3416, the process 3400 may include generating second image data using the camera. For instance, the A/V device 3130 may generate, using the camera 102, second image data. The second image data may represent a FOV of the camera 102; when the object is detected to be a person, it can indicate the object is important so that the second camera starts to operate in the second mode which consumes more power).
	 However, Jeong does not disclose a determination process in which a degree of importance of a scene for the shooting operation is determined by using a multi-level value on a scale of one to three or more based on an image shot by the first camera ,  and a plurality of thresholds. 
         Obayashi et al. discloses a determination process in which a degree of importance of a scene for the shooting operation is determined by using a multi-level value on a scale of one to three or more based on an image shot by the first camera ( Para 92;  the importance level indicates the sum total value of the importance level of each piece of image data included in each sub scene based on the weighting corresponding to a specified object. According to the present exemplary embodiment, in the main character setting in step S410 and the priority mode setting in step S411 illustrated in FIG. 4, a high importance level is set to images including the main character person or the subject (object) of the type set in the priority mode setting. For example, the importance level “5” is set to image data including the main character person or an image including an object type to which priority is given. The importance level “10” is set to an image including both the main character person and an object type to which priority is given. The importance level “1” is set to an image including a person who is not the main character or an object type to which priority is not given. Then, the sum total value of the importance levels of images included in the image group is calculated and stored in the scene information.   More specifically, a scene including a larger number of pieces of image data including a larger number of persons than a number of flowers or a larger number of pets than a number of persons is more likely to be determined as an important scene. If the user manually sets the importance level by using the sliders in this way, an important scene can be determined according to the user's intention)  ,  and a plurality of thresholds (  Para 92-94; wherein whether the importance level can reach level 5 or level 10 can be considered as thresholds ) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine multiple importance levels of a scene of the images as disclosed in Obayashi for the secondary camera as disclosed in Jeong to only capture images with higher power for relatively more importance scenes  for better quality and reduce power when taking images with unimportant scenes to conserve power to capture more important images. 
        Regarding claim 2, Jeong et al. discloses the electronic device according to Claim 1, wherein in the camera control process, the processor causes the second camera to operate in the shooting mode in response to high importance of the scene indicated by the determined degree of importance and causes the second camera to operate in the low power consumption mode in response to low importance of the scene indicated by the determined degree of importance ( Col 35, lines 25-45; Claim 4;Claim 8; claim 13;  the camera 102  (second camera of A/V device) ) operate in low-power-consumption mode ; the A/V device receive the output from a motion sensor and continuously monitoring for motion of objects using motion sensor; when the type of object includes a person is detected , the camera  102 (second camera) starts to operate in the second mode  which use more power operating than previous mode (first mode) ; therefore when the object is detected to be a person, the object is more important, therefore the camera starts to user more power operating in the second mode; wherein if the object is detected to not include the type, the second camera continues to operate in the first mode ) .
       Regarding claim 6, Jeong et al. discloses the electronic device according to claim 1,
wherein in the determination process, the processor decides the degree of importance of the scene to cause the degree of importance of a scene where a moving body moving at a speed higher than or equal to a predetermined speed is detected in the image to be higher than the degree of importance of a scene 

	Regarding claim 7, Jeong et al. discloses the electronic device according to Claim 1, wherein the processor causes the second camera, in the shooting mode of the second camera, to perform a shooting operation different from a shooting operation performed by the first camera (Fig. 33; Col 35, lines 5-40; wherein the lens are located in different location, therefore the field of view of the first camera and the second camera is different).
	Regarding claim 8, Jeong et al. discloses a controller device (Col 5, lines 40-45; audio/video recording and communication device (A/V device 100) that has controller /processor 160; Col 11; lines 1-7) that controls an electronic device including a first camera that performs a shooting operation in accordance with a user operation  (Claim 4; Claim 35; line 25-35; computer vision module in an audio/video recording and communication device (A/V device ); Col 8, lines 25-27; user’s network and device;)  and at least one second camera different from the first camera (Col 36, lines 26-36; camera 102 ) , the controller device comprising a processor, wherein the processo:
       determines a degree of importance of a scene for the shooting operation, the degree of importance being determined by using an image shot by the first camera (Col 36; 1-35; the computer vision module generate the first image data using the respective sets of image data generated by the image sensor; the process 3400 may include determining, using the computer vision module, that the first image data represents a type of object. For instance, the A/V device 3130 may determine, using the computer vision module 390, that the first image data represents the type of object. In some instances, the type of object includes a person.  ) ; and
     performs  ( Col 11; lines 1-7; processor 160) switching of an operation mode of the second camera based on the degree of importance, the switching being performed between a shooting mode in which a shooting operation is performed and a low power consumption mode in which power consumption is lower than power consumption in the shooting operation (Col 36; 25-45; Claim 4; The A/V device 3130 may determine, using the computer vision module 390, that the first image data represents the type of object. In some instances, the type of object includes a person. In some instances, the A/V device 3130 causes the camera 102 to operate in the second mode based at least in part on the computer vision module determining that the first image data represents the type of object. In some instances, causing the camera 102 to operate in the second mode may include activating the camera 102, such as by turning the camera to an on state. The camera 102 may use more power operating in the second mode than operating in the first mode. Claims 4, 8. 13; wherein if the object is detected to not include the type, the second camera continues to operate in the first mode; when the object is detected to be a person, it can indicate the object is important so that the second camera starts to operate in the second mode which consumes more power).
	Regarding claim 9, the subject matter disclosed in claim 9 is similar to the subject matter disclosed in claim 8; therefore, claim 9 is rejected for the same reasons as set forth in claim 8. 


Allowable subject matter
      Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, none of the prior art discloses “ the processor performs switching of the operation mode of the second camera to the shooting mode in response to a change of the determined degree of importance from a value lower than a first threshold to a value higher than or equal to the first threshold and switching of the operation mode of the second camera to the low power consumption mode in response to a change of the determined degree of importance from a value higher than or equal to a second threshold that is lower than the first threshold to a value lower than the second threshold” in combination of other limitation in its base claim.
	Claims 4 and 5 are objected to as being dependent from claim 3. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696